                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 19-12389-jps
Wilbur J. Withrow                                                                                          Chapter 13
Letitia C. Withrow
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: athre                        Page 1 of 1                          Date Rcvd: Apr 22, 2019
                                      Form ID: pdf746                    Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 24, 2019.
db/db          +Wilbur J. Withrow,   Letitia C. Withrow,   3795 Northampton Road,
                 Cleveland Heights, OH 44121-2026
               +Defense Finance & Actg Service,   Agent for Veterans Affairs,   1240 E 9th St., Room 1907,
                 Cleveland,, OH 44199-9904
               +Wilbur and Letitia Withrow,   3795 Northampton Road,   Cleveland, OH 44121-2026

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Apr 22 2019 21:54:24     Cynthia J. Thayer,
                 US Department of Justice,   201 Superior Avenue,   Suite 441,   Cleveland, OH 44114-1234
cr             +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Apr 22 2019 22:07:34
                 PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 24, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 22, 2019 at the address(es) listed below:
              Lauren A. Helbling   ch13trustee@ch13cleve.com, lhelbling13@ecf.epiqsystems.com
              Renee Heller    on behalf of Debtor Wilbur J. Withrow rhlegal@aol.com
              Renee Heller    on behalf of Debtor Letitia C. Withrow rhlegal@aol.com
                                                                                            TOTAL: 3




          19-12389-jps          Doc 14       FILED 04/24/19            ENTERED 04/25/19 00:18:14                    Page 1 of 3
  Dated: 22 April 2019 02:25 PM                       ENTERED UNDER AMENDED ADMINISTRATIVE
                                                      ORDER NO. 11-02
                                                      TERESA D. UNDERWOOD,
                                                      CLERK OF BANKRUPTCY COURT

                                                      BY: /s/ A. A. Threatt
                                                          _________________________________________
                                                          Deputy Clerk




                                     THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF OHIO
                                               EASTERN DIVISION

  In re:   Wilbur Withrow                                )        Case No. 19-12389
           Letitia Withrow aka Richardson                )
                            Debtors                      )        CHAPTER 13
                                                         )
                                                         )
                                                         )        ORDER DIRECTING EMPLOYER TO MAKE
  Social Security No. xxx-xx-0772                        )        DEDUCTIONS FROM DEBTOR-EMPLOYEE’S
                                                         )        WAGES, COMBINED WITH RELATED ORDERS
                                                         )

           To:      Defense Finance & Actg Service

           The above named debtor has filed bankruptcy under Chapter 13 of the Bankruptcy Code. As a result, all of the
  Debtor’s future earnings are under the exclusive jurisdiction of this Court. Based on the Debtor’s filings, the Debtor’s
  employer is:

  Employer’s Name:                    Defense Finance & Actg Service
                                      Agent for Veterans Affairs
  Address:                            1240 E 9th St., Room 1907
  City/State/Zip:                     Cleveland, OH 44199
  Phone:                              (844) 698-2311

           In accordance with the relevant provisions of the Debtor’s proposed Plan,

            IT IS THEREFORE, ORDERED, under 11 U.S.C. §1325(c) and §1326, that the Debtor’s employer immediately
  deduct $1,195.00 per month and the same amount each month thereafter from the Debtor’s wages, salary, commissions,
  and all other earnings or income and promptly forward the amounts deducted to the Chapter 13 Trustee until further
  order of this court. The Chapter 13 Trustee’s name and payment address are:

                                           Lauren Helbling, Chapter 13 Trustee
                                                      PO Box 593
                                                Memphis, TN 38101-0593


                              Include the case number shown above with all payments.

                                                         19-12389




19-12389-jps        Doc 14       FILED 04/24/19              ENTERED 04/25/19 00:18:14                   Page 2 of 3
             IT IS FURTHER ORDERED, under 11 U.S.C. §362(a), that the EMPLOYER SHOULD CEASE ALL FURTHER
  DEDUCTIONS FOR GARNISHMENT, WAGE ASSIGNMENTS, OR CREDIT UNIONS unless authorized by this Court
  or until this Order is modified or vacated; however, deductions for child support ordered by the Common Pleas Court or
  Domestic Relations Court may continue.


           IT IS FURTHER ORDERED, that if the Debtor’s employment is terminated during the term of the bankruptcy
  plan, the employer is to notify the Chapter 13 Trustee.

  By submitting this form the debtor’s attorney certifies that this form is identical in all respects to the official form.

  Attorney for Debtor:         Renée Heller (0062894)
  Address:                     14077 Cedar Road, Suite 101
  City/State/Zip               Cleveland, OH 44118
  Phone:                       (216) 691-0404


  Prepared by:


  /s/ Renee Heller
  Renee Heller (0062894)
  Attorney for Debtor
  14077 Cedar Road, Suite 101
  Cleveland, OH 44118
  (216) 691-0404




                                                 CERTIFICATE OF SERVICE

           A copy of the foregoing Order Directing Employer To Make Deductions From Debtor-Employee’s Wages

  Combined With Related Orders has been forwarded to the following persons, via regular mail or electronically, to wit:

                                         Lauren Helbling, Chapter 13 Trustee
                                         Via Court mail box

                                         Renee Heller, Attorney for Debtor
                                         14077 Cedar Road, Suite 101
                                         Cleveland, OH 44118

                                         Wilbur and Letitia Withrow, debtors
                                         3795 Northampton Road
                                         Cleveland., OH 44121

                                         Defense Finance & Actg Service
                                         Agent for Veterans Affairs
                                         1240 E 9th St., Room 1907
                                         Cleveland, OH 44199




19-12389-jps         Doc 14        FILED 04/24/19              ENTERED 04/25/19 00:18:14                       Page 3 of 3
